UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1169


GEORGE OSAM PINANKO; STELLA OPOKU,

                Plaintiffs - Appellants,

          v.

JANET   NAPOLITANO,   Secretary,   Department   of   Homeland
Security; ALEJANDRO MAYORKAS, Director, U.S. Citizenship and
Immigration Services; SARAH TAYLOR, Director, Washington
District Office, U.S. Citizenship and Immigration Services,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-01138-LMB-TRJ)


Submitted:   October 12, 2011              Decided:   October 21, 2011


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Anna E. Cross, Assistant United States Attorney,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George     Osam    Pinanko       and   Stella     Opoku      appeal     the

district court’s order dismissing with prejudice their Petition

for Writ of Mandamus or for Review of Agency Action under the

Administrative Procedure Act.            We have reviewed the record and

find   no   reversible      error.       Accordingly,       we   affirm     for     the

reasons     stated     by   the     district       court.        See     Pinanko     v.

Napolitano, No. 1:10-cv-01138-LMB-TRJ (E.D. Va. Jan. 7, 2011).

We   dispense   with    oral      argument    because   the      facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                         2